8800 Enchanted Way SE, Turner, Oregon97392 Telephone 503.588.9463Toll Free 800.344.9463Fax 503.588.8894 United States Securities and Exchange Commission Washington D.C. 20549 Division of Corporation Finance RE: Willamette Valley Vineyards, Inc. Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 27, 2012 File No. 000-21522 Dear Tia L. Jenkins, We received your comment letter regarding our 2011 Form 10-K, dated November 5, 2012.We are preparing our responses to your requests for information.Due to the timing of the letter coinciding with our Q3 2012 10-Q earnings release, and now the Thanksgiving holidays, we are respectfully requesting additional time to prepare the response.We will be able to provide a complete and thorough response to your comment letter by Friday, November 30, 2012.Please let me know if this is agreeable to you. Thank you very much for your understanding. Sincerely, /s/ Jim Voss Jim Voss Controller, Willamette Valley Vineyards, Inc.
